Citation Nr: 0738844	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-44 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran's disability compensation was properly 
terminated due to the Fugitive Felons law. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in North Little 
Rock, Arkansas.  Jurisdiction over the case was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Prior to a videoconference hearing scheduled for November 28, 
2007, the veteran provided notice that he would not be able 
to attend the hearing due to his continued incarceration.  In 
a November 2005 letter, the RO had previously informed the 
veteran that a videoconference hearing would not be set up 
from the prison. Consequently, the veteran has requested a 
hearing at his local VA office before the Board after his 
expected release date from prison on March 27, 2009, which is 
not an unreasonable length of time.  The Board finds that the 
veteran should be provided the opportunity to withdraw his 
hearing request and present written argument in lieu of a 
Travel Board hearing, and if no such withdrawal is received, 
then he should be scheduled for a Travel Board hearing after 
March 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
that he has the option of withdrawing 
his hearing request and presenting 
written argument in lieu of a Travel 
Board hearing.

2.  If no such withdrawal is received, 
then the veteran should be scheduled for 
a Travel Board hearing before a Veterans 
Law Judge after March 2009.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



